ON MOTION
PER CURIAM.

ORDER

Pamela D. Dinkier moves for leave to proceed in forma pauperis and submits correspondence requesting that the court accept her untimely petition for review. The court considers whether the petition should be dismissed.
On April 30, 2008, the Merit Systems Protection Board issued a final decision in Dinkler v. Office of Pers. Mgmt., No. CH-0831-07-0409-1-1, 109 M.S.P.R. 28, specifying that its decision was final and that any petition for review must be received by this court within 60 calendar days of *556receipt of the Board’s decision. The Board’s records reflect that Dinkier received the Board’s decision on May 9, 2008. The court received Dinkler’s petition for review 62 days later, on July 10, 2008.*
A petition for review of a Board decision must be filed within 60 days of receipt of the decision. See 5 U.S.C. § 7703(b)(1). The 60-day filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984); see also Oja v. Department of the Army, 405 F.3d 1349, 1360 (Fed.Cir.2005) (“Compliance with the filing deadline of 5 U.S.C. § 7703(b)(1) is a prerequisite to our exercise of jurisdiction”).
Because Dinkler’s petition for review was received by this court two days late, this court must dismiss Dinkler’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed.
(2) All pending motions are moot.

 The petition for review listed the docket number for an earlier petition of Dinkler’s and was originally filed under that number. However, upon review of the file, the court determined that Dinkier's July 10, 2008 submission was a new petition for review and docketed it as 2009-3147.